Name: 2014/97/EU: Decision of the European Parliament and of the Council of 20Ã November 2013 on the mobilisation of the Flexibility Instrument
 Type: Decision
 Subject Matter: financing and investment;  EU finance;  free movement of capital;  budget;  Europe
 Date Published: 2014-02-20

 20.2.2014 EN Official Journal of the European Union L 50/19 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 November 2013 on the mobilisation of the Flexibility Instrument (2014/97/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (1), and in particular the Article 11 thereof, Having regard to the proposal from the European Commission, Whereas, after having examined all possibilities for re-allocating appropriations under heading 1b, it appears necessary to mobilise the flexibility instrument to complement the financing in the general budget of the European Union for the financial year 2014, beyond the ceiling of heading 1b, of EUR 89 330 000 towards the financing of the Cypriot Structural Funds programmes to grant an additional allocation from the Structural Funds to Cyprus for the year 2014 by a total amount of EUR 100 000 000, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2014, the flexibility instrument shall be used to provide the sum of EUR 89 330 000 in commitment appropriations in heading 1b. That amount shall be used to complement the financing of the Cypriot Structural Funds programmes under heading 1b. Article 2 This decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 20 November 2013. For the European Parliament The President M. SCHULZ For the Council The President V. LEÃ KEVIÃ IUS (1) OJ L 347, 20.12.2013, p. 884.